DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. As to claims 1, 11 and 19, references Jung, Chapman and Dack have been made of record as teaching a method for implementing an augmented reality picture performed at a computing device having a camera, one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising: obtaining a picture frame and a pose direction of the camera during shooting of the picture frame; determining a framing space in a three-dimensional rectangular coordinate system in accordance with that the camera shoots in a shooting mode, the shooting mode being a shooting mode that uses one point in the three-dimensional rectangular coordinate system as a shooting position and that has a shooting direction the same as the pose direction; determining two-dimensional graphics in the framing space, and obtaining three- dimensional coordinates of a position reference point of each determined two-dimensional graphic in the three-dimensional rectangular coordinate system, the position reference point being located in a plane where the two-dimensional graphic is located; and for each determined two-dimensional graphic, adjusting a pose based on a rotation datum point of the two-dimensional graphic, so that the two-dimensional graphic is at a predetermined angle with respect to the pose direction, and obtaining three- dimensional coordinates of a position reference point of the pose-adjusted two- dimensional graphic; and projecting, through perspective projection transformation, the three-dimensional coordinates of the position reference point of the two-dimensional graphic to be two- dimensional coordinates in a corresponding planar projection area, and rendering, in the planar projection area, the two-dimensional graphic onto the picture frame according to the two-dimensional coordinates, 

However, none of the prior art teaches or suggests wherein each determined two-dimensional graphic comprises a graphic sequence of a three-dimensional object, and each graphic in the graphic sequence is a two-dimensional image of the three-dimensional object having a respective rotation angle relative to the pose direction of the camera, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID H CHU/Primary Examiner, Art Unit 2616